Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.       1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO

Individually and on behalf of others
similarly situated

       Plaintiffs

v.

CHIPOTLE MEXICAN GRILL, INC.

       Defendant


     DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S REPLY IN SUPPORT OF
               MOTION TO ENFORCE PROTECTIVE ORDER


       Defendant Chipotle Mexican Grill, Inc. (“Chipotle”), through undersigned counsel,

respectfully states as follows in support of its Motion to Enforce Protective Order (Dkt. 321):

                                        INTRODUCTION

       Plaintiffs concede in their response that (1) the Harris protective order applies in this

case; (2) the list of Respectful Workplace violations produced in this lawsuit is both designated

Confidential and a Level 1 restricted document; and (3) Plaintiffs’ counsel and their colleagues

have pervasively disclosed that list in the arbitrations. That trifecta of critical admissions leaves

two narrow issues remaining for this Court’s attention: whether the list is in fact confidential, and

whether the arbitrations are related to Harris, such that the protective order’s permitted

disclosure of confidential documents in “related proceedings” excuses Plaintiffs’ counsels’
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 2 of 9




conduct. The list is confidential, the arbitrations are not related to Harris, and Plaintiffs’

counsels’ conduct is inexcusable. Chipotle’s Motion should therefore be granted.

                                            ARGUMENT

A.     THE LIST OF RESPECTFUL WORKPLACE COMPLAINTS IS CONFIDENTIAL
       AND TRADE SECRET.

       The Confidential Respectful Workplace list produced in this litigation, and which

Plaintiffs’ counsel and their colleagues concede is being distributed across the country in

numerous arbitrations, contains confidential and proprietary commercial information subject to

protection.

       That list is generated through Chipotle’s Respectful Workplace program. That program is

a confidential reporting program that is unique and proprietary to Chipotle, the circumstances of

which are detailed in Chipotle’s Motion. (Dkt. 321 at 6-7.) Courts regularly grant such material

confidentiality, and favor nondisclosure. See Greenway Nutrients, Inc. v. Blackburn, Civ. Action

No. 13-cv-01088-MSK-KMT, 2013 WL 12246891, at *1 (D. Colo. May 20, 2013).

       In their one-paragraph argument, Plaintiffs contend that the list is not properly designated

as Confidential because the existence of the Respectful Workplace is disclosed in Chipotle’s

Employee Handbook, apparently thereby negating any confidentiality to material generated from

it. (Dkt. 334 at 2.) Not so. To begin, the paltry nature of Plaintiffs’ argument alone necessitates

its rejection. See Cahill v. Am. Family Mut. Ins. Co., 610 F.3d 1235, 1238-39 (10th Cir. 2010)

(holding court need not address conclusory arguments unsupported by citation to relevant

authority).

       Further, Plaintiffs improperly conflate two unrelated concepts—an employee’s

knowledge that the reporting system exists does not waive protection of the manner in which

Chipotle gathers and utilizes the complaints and allegations made in it. See Hertz v. Luzenac


                                                   2
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 3 of 9




Group, 576 F.3d 1103, 1109 (10th Cir. 2009) (“Under Colorado law, ‘information can be a trade

secret notwithstanding the fact that some of its components are well-known.’” (quoting Harvey

Barnett, Inc. v. Shidler, 338 F.3d 1125, 1129 (10th Cir. 2003))). Indeed, that gathering-and-

utilizing process, and its byproduct (the list now at issue) are all proprietary and subject to

protection. See, e.g., Colo. Rev. Stat. § 7-74-102(4) (defining trade secret as “any scientific or

technical information, design, process, procedure, formula, improvement. . .which is secret and

of value” (emphasis added)). And the list—which is one such confidential byproduct—not only

provides Chipotle with a competitive advantage in its industry, but has never been disclosed

publicly, the very reason the list was given Level 1 protection. See D.C.COLO.LCivR 7.2(c)

(requiring that a motion to restrict “address the interest to be protected” and “identify a clearly

defined and serious injury that would result if access is not restricted.”). The list is therefore

properly designated as confidential.

B.     THE ARBITRATIONS ARE NOT “RELATED ACTIONS” WITHIN THE
       MEANING OF THE HARRIS PROTECTIVE ORDER.

       The parties do not dispute the language at issue here: “All Confidential documents, along

with the information contained in the documents, shall be used solely for the purpose of these

and any related FLSA actions[.]” (Dkt. 321-1, ¶ 3.)

       The definition of “any related FLSA action,” as the Harris protective order contemplates,

is narrow—and the arbitrations fail to satisfy it. By plain principles of contract interpretation, the

action to which the FLSA must be related is the Harris (or Woodards) action. S.E.C. v. Merrill

Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010) (“The starting point for

interpretation of a protective order lies in its plain language.”). Because none of the arbitrations

are related to either District of Minnesota action—which Plaintiffs concede were Minnesota-




                                                   3
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 4 of 9




centric actions concerning collective and class claims—they are not “related FLSA actions”

under the protective order.

        Plaintiffs attempt to somersault around this plain language by arguing that this lawsuit is

a “related FLSA action.” (Dkt. 334 at 3-4.) Whether or not this lawsuit is related to Harris or

Woodards is irrelevant; the list has been disclosed in this lawsuit and is subject to the

confidential protection the protective order affords (for the reasons set forth above). The question

is whether the arbitrations are related FLSA actions to Harris and Woodards—as the protective

order plainly states. And the answer is they clearly are not.

        Named Plaintiff Leah Turner’s status as an opt-in in Harris does not change that result.

The United States District Court for the District of Minnesota denied the plaintiffs’ attempt to

certify a nationwide collective action in Harris, and dismissed any opt-ins outside of the Crystal

and Golden Valley stores, including Ms. Turner. (Harris v. Chipotle Mexican Grill, Inc., Case

No. 13-cv-1719, D. Minn. Dkt. 101, attached as Exhibit A.) But for Plaintiffs’ procedural

maneuvering in this action, there would be no connection between this action and Harris, further

demonstrating the actions are unrelated.

        What Plaintiffs effectively ask is that this Court rewrite the order to replace the word

“these” with the words “the Turner lawsuit.” (Dkt. 334 at 5 (arguing what the parties “intended,”

but ignoring the protective order’s plain language).) For obvious reasons, this Court is precluded

from doing so. Arkansas Valley Drilling, Inc. v. Continental W. Ins. Co., 703 F. Supp. 2d 1232,

1237 (D. Colo. 2010) (holding courts should be “wary of rewriting contract provisions and should

give the words contained in the contract their plain and ordinary meaning, unless contrary intent is

evidenced within the contract itself.”).

        Even were the Court to rewrite the protective order as Plaintiffs suggest, the result is the

same—the arbitrations are unrelated to this lawsuit. This Court made abundantly clear that the

                                                   4
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 5 of 9




individuals who are now pursuing arbitration “are not proper parties to the collective and should

be dismissed from this action.” (Dkt. 187 at 15 (emphasis added).) Plaintiffs offer no rebuttal to

this point. Nor do they offer any explanation for how improper parties to a litigation can

somehow be deemed “related.” (Dkt. 321 at 9-10.)

        Under plain principles of contract interpretation, the parties’ use of the term “related”

necessarily excludes any action in which a party is deemed incapable of participating. See

Merrill Scott, 600 F.3d at 1271; see Related, New Ox. American Dictionary (3d ed. 2010)

(defining related to mean “belonging to the same family, group, or type; connected”). The mere

fact that the arbitrations and this lawsuit (or Harris and Woodards for that matter) concerned the

FLSA does not make them related. Nor does the fact that Harris and Woodards were putative

nationwide collective actions.

        Were that the case, any document designated Confidential could be produced anywhere,

without restriction—leading to an absurd interpretation of the protective order. SolidFX, LLC v.

Jeppesen Sanderson, Inc., 935 F. Supp. 2d 1069, 1085 (D. Colo. 2013), aff'd, 841 F.3d 827 (10th

Cir. 2016) (“The Court must construe a contract in a manner that avoids an absurd result and

should avoid any interpretation that would be inconsistent with the purpose of the contract.”).

Plaintiffs’ argument that “any related FLSA actions” includes virtually all other FLSA

proceedings simply because Harris was a putative nationwide collective and class action

therefore fails.

        Finally, the protective order’s use of the term-of-art word “action” evidences a clear intent

that related actions include only lawsuits, and not arbitrations. Indeed, at the time Harris and

Woodards were filed, Chipotle had not yet implemented the Arbitration Agreement. (See Dkt. 172

at 2 (stating that the Arbitration Agreement applied to all new hires beginning in August 2014.)



                                                  5
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 6 of 9




Thus, there is no reasonable argument that “related FLSA actions” contemplated single-claimant

arbitrations when, at the time, such claims could be brought as lawsuits in court.1

        Therefore, Plaintiffs’ arguments to the contrary should be rejected, and the Harris

Protective Order enforced pursuant to its terms as intended.

C.     PLAINTIFFS’ INTENTIONAL AND WILLFUL DISCOVERY ABUSE IS
       UNCONTESTED AND MUST BE STOPPED.

       Without citation to a single authority, Plaintiffs (more aptly, Plaintiffs’ counsel) ask this

Court to excuse their violations of the protective order because Chipotle has not been prejudiced

by them. (Dkt. 334 at 5.) Again, on that ground alone the argument can be disregarded. See

Cahill, 610 F.3d at 1238-39.

       Nor is that—or should that—be the standard. Chipotle is entitled to the protection of

Confidential documents to which the parties agreed. Plaintiffs do not dispute they have outright

disregarded their obligations to abide by the protective order—including by disclosing the

documents to individuals who have absolutely no relationship to this lawsuit. Indeed, it is

Plaintiffs’ counsel, and not Plaintiffs, who appear intent on using this lawsuit as a funnel to fuel

the arbitrations and obtain discovery to which they are not entitled (as Plaintiffs themselves

presumably have little interest if any in the arbitrations, particularly given that at least two of

them have failed to be responsive in even their own lawsuit).

       This type of rampant and blatant discovery abuse is precisely the type of conduct that

courts in this Circuit regularly curtail. Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007)

(“Federal courts have the inherent power to regulate the activities of abusive litigants by



1
  Plaintiffs’ footnote concerning the Colorado Rules of Civil Procedure’s definition of the term-
of-art “action” only further solidifies the commonly understood meaning of the term “action.”
(Dkt. 334 at 5 n.7.) That term certainly applies equally in state and federal court, but given
jurisdiction for FLSA claims is federal, the Federal Rules of Civil Procedure are more applicable.
                                                   6
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 7 of 9




imposing carefully tailored restrictions in the appropriate circumstances.); see also Simon v. Ford

Motor Co., 165 F.R.D. 650, 655 (N.D. Okla. Nov. 22, 1995) (“[T]he inherent ability of the trial

court to protect the discovery process from willful abuse by litigants ensures the efficacy of our

pre-trial discovery system.”).

       And even were prejudice the standard (it is not), it is amply shown here by the briefing

and related proceedings that Chipotle has had to incur in order to simply enforce a protective

order to which the parties agreed.

                                          CONCLUSION

       For the reasons set forth above and in Chipotle’s Motion, Chipotle requests this Court

grant its Motion, and enter an order as follows:

   -   That the parties agreement to abide by the Harris protective order is enforceable;

   -   That any document produced as Confidential in this action is subject to the protections

       afforded those documents in that order;

   -   That any arbitration initiated by an Arbitration Opt-In is not a “related FLSA action”

       within the meaning of paragraph 3 of the Harris protective order;

   -   That disclosure of any document designated Confidential pursuant to the Harris

       protective order in an arbitration is strictly prohibited;

   -   That disclosure of any document designated Confidential pursuant to the Harris

       protective order in an arbitration is a direct violation of that order; and

   -   If disclosure of any document designated Confidential pursuant to the Harris protective

       order is made in arbitrations, further sanctions may be warranted.

Dated: August 24, 2020
                                                Respectfully Submitted,

                                                MESSNER REEVES LLP

                                                   7
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 8 of 9




                                   s/ Kendra N. Beckwith
                                   Kendra N. Beckwith, #40154
                                   Michelle Harden, #36682
                                   Tanner J. Walls, #41534
                                   Allison J. Dodd, #43835
                                   Kristina M. Wright, #47337
                                   Darren Alberti, #52741
                                   1430 Wynkoop Street, Suite 300
                                   Denver, Colorado 80202
                                   Telephone: (303) 623-1800
                                   E-mail: kbeckwith@messner.com
                                   E-mail: mharden@messner.com
                                   E-mail: twalls@messner.com
                                   E-mail: adodd@messner.com
                                   E-mail: kwright@messner.com
                                   E-mail: dalberti@messner.com

                                   DLA PIPER LLP (US)
                                   Levi Heath, CA Bar No. 220854
                                   2000 Avenue of the Stars, Suite 400
                                   Los Angeles, CA 90067
                                   Telephone: (310) 595-3000
                                   Levi.Heath@dlapiper.com

                                    Attorneys for Defendant Chipotle Mexican
                                    Grill, Inc.




                                     8
Case 1:14-cv-02612-JLK Document 340 Filed 08/24/20 USDC Colorado Page 9 of 9




                                CERTIFICATE OF SERVICE
        I hereby certify that on August 24, 2020, I electronically filed and served the foregoing
DEFENDANT CHIPOTLE MEXICAN GRILL, INC.’S REPLY IN SUPPORT OF
MOTION TO ENFORCE PROTECTIVE ORDER via the CM/ECF system which will send
notification of such filing to all counsel of record listed on CM/ECF system, including:

           •   Adam S. Levy, adamslevy@comcast.net

           •   Andrew C. Quisenberry, andrew.quisenberry@coloradolaw.net

           •   Darrin L. Schanker, dschanker@coloradolaw.net

           •   Julie A. Sakura, jsakura@hinklelawfirm.com

           •   Kent M. Williams, williamslawmn@gmail.com

           •   Kevin E. Geibel, kgiebel@ggwklaw.com

           •   Michael E. Jacobs, mjacobs@hinklelawfirm.com

           •   Robert J. Gralewski, Jr., bgralewski@kmllp.com

           •   Thomas M. Hnasko, thnasko@hinklelawfirm.com


                                             /s/ Kendra N. Beckwith




                                                9
